220 F.2d 278
Jerry Allen NILES, Appellant,v.UNITED STATES of America, Appellee.
No. 14452.
United States Court of Appeals, Ninth Circuit.
March 16, 1955.
Writ of Certiorari Denied May 23, 1955.

See 75 S.Ct. 784.
Appeal from the United States District Court for the Northern District of California, Southern Division; Michael J. Roche, Judge.
J. H. Brill, San Francisco, Cal., for appellant.
Lloyd H. Burke, U. S. Atty., Donald B. Constine, Richard H. Foster, Asst. U. S. Attys., San Francisco, Cal., for appellee.
Before HEALY and BONE, Circuit Judges, and MURRAY, District Judge.
PER CURIAM.


1
Appellant, a conscientious objector, was classified 1-O by the appropriate local Selective Service Board. After due compliance with the provisions of the regulations, the Board assigned him to institutional work with the Los Angeles Department of Charities, a public organization of Los Angeles County, California. He failed to obey the assignment order and was indicted and convicted for violation of the Military Training and Service Act, 50 U.S.C.A.Appendix, § 462 (a).


2
The judgment of conviction is affirmed for the reasons given by the trial court, D.C., 122 F.Supp. 382.